DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, lines 14-15, the examiner suggests deleting “a second data signal” and replacing with –the first data signal--;
In claim 20, line 20, the examiner suggest deleting “the second transistor” and replacing with –the fourth transistor--;
In claim 20, lines 23-24, the examiner suggests deleting “the first transistor” and replacing with –the fifth transistor--;
In claim 20, line 29, the examiner suggests deleting “the second transistor” and replacing with –the sixth transistor--.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious a processing circuit comprising: an input circuit, comprising: a first transistor, having a first connection terminal, a second connection terminal, and a control terminal, wherein the control terminal of the first transistor is arranged to receive a data signal; a second transistor, .
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to the claims listed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677.  The examiner can normally be reached on Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK O NEILL/Primary Examiner, Art Unit 2842